Mr. Taylor, for plaintiff, offered the deposition of Anthony Moore, taken in Alexandria, de bene esse, under the laws of Virginia, and stated that the witness was a person employed in transporting the mail, and that his residence is near Winchester, not one hundred miles distant. That he does not know where he now is, but that he is not in the district. A subpoena has been issued and return served. These facts being admitted, THE COURT (DUCKETT, Circuit Judge, absent) suffered the deposition to be read, not having decided, and being still doubtful whether an attachment can properly issue and run into the state of Virginia, within one hundred miles, but intimated that they would hear an argument in a full court, on a motion for a new trial, on the ground of admitting improper evidence. Voss v. Luke [Case No. 17,014]; Woods v. Young [Id. 17,994]; Park’s Adm’r v. Willis [Id. 10,-716].